Citation Nr: 1104822	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  08-13 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to October 
1985 and from February 2003 to April 2004. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which granted entitlement to service connection 
for bilateral hearing loss and assigned a noncompensable 
disability rating, effective April 16, 2004.  In September 2010, 
the Veteran testified at a hearing before the undersigned 
Veterans Law Judge.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  For the reasons set forth below, the Board finds 
that additional development is required in this case.  
Specifically, on remand, the results of the Veteran's January 
2008 VA audiological testing should be interpreted, the Veteran 
should be afforded new VA examination assessing the current 
severity of his bilateral hearing loss, and any recent VA 
treatment records pertaining to his hearing loss should be 
obtained.  

As noted above, the Veteran was initially granted service 
connection for bilateral hearing loss in a February 2007 rating 
decision and was assigned a noncompensable disability rating, 
effective April 16, 2004.  The Veteran disagrees with this rating 
assignment and contends that his hearing has worsened such that a 
compensable evaluation is warranted.

A review of the Veteran's VA treatment records indicates that he 
sought treatment for his hearing loss on January 30, 2008, and 
that audiometric testing was conducted at that time.  Although a 
copy of the January 2008 VA audiogram is of record, the results 
are in graph form, which the Board is unable to interpret.  See 
Kelly v. Brown, 7 Vet. App. 471 (1995) (the Board may not 
interpret graphical representations of audiometric data).  
Accordingly, on remand the RO/AMC should make arrangements to 
have the January 2008 graph interpreted.  

Additionally, the Board finds that, on remand, the Veteran should 
be afforded a new VA audiological examination to determine the 
current severity of his bilateral hearing loss.  In this regard, 
the Board notes that, at his September 2010 Board hearing, the 
Veteran reported that his hearing has worsened since the most 
recent VA examination, which was conducted in June 2009.  As 
such, VA is required to afford him a contemporaneous VA 
examination to assess the current nature, extent, and severity of 
this disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 
181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see 
also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, 
the Board has no discretion and must remand this claim.  In this 
regard, the Board points out that, in Martinak v. Nicholson, 21 
Vet. App. 447, 455 (2007), the United States Court of Appeals for 
Veterans Claims held that, relevant to VA audiological 
examinations, in addition to dictating objective test results, a 
VA audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  As such, the 
VA examiner should be requested to comment on the functional 
effects the Veteran experiences as a result of his bilateral 
hearing loss. 

As this case is being remanded for the foregoing reasons, all 
relevant records, including any recent VA treatment records 
pertaining to the Veteran's hearing loss, should also be obtained 
on remand.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2010).  In this regard, the Board notes that, at his 
September 2010 hearing, the Veteran reported that his hearing was 
being re-tested at the VA Medical Center in Leeds, Massachusetts, 
during the upcoming winter.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's 
complete treatment records for hearing loss, 
including copies of audiometric test results, 
from the Northampton, Massachusetts, VA 
Medical Center, dated from January 2008, 
forward.  If any records cannot be obtained 
after reasonable efforts have been made, the 
RO/AMC shall issue a formal determination 
that such records do not exist or that 
further efforts to obtain such records would 
be futile, which should be documented in the 
claims file.  

2.  Then, schedule the Veteran for a VA 
audiological examination to assess the 
current severity of his bilateral hearing 
loss.  The examiner should be provided with 
and review the Veteran's claims folder in 
conjunction with the examination. 

Appropriate testing, including a controlled 
speech discrimination test (Maryland CNC) and 
a puretone audiometry test, should be 
conducted.  The examiner should specifically 
report the auditory thresholds in the 
frequencies 500, 1000, 2000, 3000, and 4000 
Hertz for both ears.

The examiner should also interpret the 
audiometer graphs, dated January 30, 2008.  
The examiner should specifically report the 
auditory thresholds in the frequencies 500, 
1000, 2000, 3000, and 4000 Hertz for both 
ears.  

The examiner should specifically comment on 
the effects of the Veteran's hearing loss on 
occupational functioning and daily 
activities.  In doing so, the examiner should 
acknowledge and discuss the lay evidence of 
record regarding the Veteran's inability to 
hear his supervisors and co-workers at work, 
and the fact that he has been laid off from 
at least six construction jobs since his 
separation from service in April 2004.  See 
April 2008 letter from the Veteran's 
employer, the Veteran's May 2008 substantive 
appeal, and the September 2010 Board hearing 
transcript.

All findings, conclusions, and opinions must 
be supported by a clear rationale.

3.  After completion of the above, review the 
examination report.  If the requested 
examination does not include adequate 
responses to the specific opinions requested, 
the report must be returned to the examiner 
for corrective action.

4.  Finally, readjudicate the Veteran's claim 
on appeal.  If the claim remains denied, 
provide the Veteran and his representative 
with a supplemental statement of the case and 
allow an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

